McCarthy, J.
The plaintiff voluntarily took passage in one of the open cars of the defendant. Subsequently, because of a cold and of the sudden change in the weather, the plaintiff left said first car and boarded a closed car, one immediately in the rear of the same and attached thereto.
The conductor of the latter car then demanded from plaintiff his fare, which plaintiff refused, for the reason that he had already paid a fare to the conductor in charge of the first, or open car.
Because of this refusal he was ejected from the last car —■ hence this action. The. demand of the conductor jn charge of the closed *825car for plaintiff’s fare was just and reasonable. The plaintiff had voluntarily chosen to take passage in the open car, and if, for reasons satisfactory to himself and for his own interest, he subsequently wished to take passage in one of the defendant’s closed cars, he made himself a new passenger, and the defendant had the right to require him to pay the usual fare.
The refusal of the plaintiff to pay said fare entitled the defendant’s servant to use necessary physical force to eject the plaintiff from the car.
In our judgment no unnecessary, force or violence was used.
Finding no error, judgment is affirmed, with costs.
Scotchman, J., concurs.
Judgment affirmed, with costs.